',,   0



          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page I of I



                                                          UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                          V.                                         (For Offenses Committed On or After November. I, 1987)



                      Estela Del Carmen Calderon-Calvillo                                             Case Number: 3 :20-mj-20397

                                                                                                     Carolyn L Oliver
                                                                                                     Defendant's Attorney


          REGISTRATION NO. 94535298

          THE DEFENDANT:
                                                                                     FEB 21 2020
           IZI pleaded guilty to count(s) ---:--_
                                            1 of Complaint
                                                   ____;: __ _ _--:-_ _ _ _ _--r_t::=========~~
           •    was found guilty to count(s) - - - - - - - - - - - - - - - - - - - - - l - l t - t " f ' i = t t = i = t M - F ~ ' R + F ; + - E I I - F - - b - A B l ~ ~ A
                after a plea of not guilty.                                                                                      BY                                 DEPUTY
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                     Nature of Offense                                                                          Count Number(s)
          8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                1

           •    The defendanthas·been found not guilty on count(s)
                                                                                            ------------------~
           D Count(s)                                                                                  dismissed on the motion of the United States.
                             ---'-----------------'---
                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
                                                      I
                                         \        ;
                                             \I
                                             IZl TIME SERVED                                   • - - - - ~ - - - days
           IZI Assessment: $10 WAIVED IZl Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case

               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Friday, February 21, 2020




          Received
                         - ~---~--
                         DUSM

                                                                                                  UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                      3:20-mj-20397
